DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-12, 21-23, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/05/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a driving mechanism” in claim 13.  In claim 13, the three prong test recited above for interpretation under 112(f) was applied to the limitation and the limitation passes all of the prongs since “mechanism” is a general placeholder and no additional structure to perform “driving” is recited in the claim.  “the driving mechanism” is additionally recited in claim 17, but the limitation fails the three prong test recited above since claim 17 recites a drive spring and a housing member which are sufficient structures to perform the function of “driving”. 
“a locking mechanism” in claim 13. In claim 13, the three prong test recited above for interpretation under 112(f) was applied to the limitation and the limitation passes all of the prongs since “mechanism” is a general placeholder and no additional structure to perform “retain the driving mechanism in an initial inactive state” is recited in the claim.  “the locking mechanism” is additionally recited in claim 19, but the limitation fails the three prong test recited above since claim 19 recites a clamp to be bent by a pushing force which is sufficient structure to perform the function of “driving”.
“an engagement mechanism” in claim 15. In claim 15, the three prong test recited above for interpretation under 112(f) was applied to the limitation and the limitation passes all of the prongs since “mechanism” is a general placeholder and no additional structure to perform “releasably engage the removable cap” is recited in the claim.  “the engagement mechanism” is additionally recited in claim 16, but the limitation fails the 
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites “the medicament” in line 3 of the claim.  The limitation lacks proper antecedent basis in the claim.  Appropriate correction is required.
Claim 15 recites “the inner sleeve” in lines 3-4.  It is unclear whether the inner sleeve refers to the same sleeve as “the retractable inner sleeve” of claim 14.  It recommended “the inner sleeve” is amended to “the retractable inner sleeve” for clarity and consistency purposes. 
Claim 16 recites “the inner sleeve” in line 3.  It is unclear whether the inner sleeve refers to the same sleeve as “the retractable inner sleeve” of claim 14.  It recommended “the inner sleeve” is amended to “the retractable inner sleeve” for clarity and consistency purposes.
Claim 20 recites “the inner sleeve” in line 3.  It is unclear whether the inner sleeve refers to the same sleeve as “the retractable inner sleeve” in line 2 of claim 20.  It recommended “the inner sleeve” is amended to “the retractable inner sleeve” for clarity and consistency purposes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 14, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent App. Pub. 2013/0317447 to Cowe. 
Regarding Claim 13, Cowe teaches an injection device (Figs. 1-2) comprising: a housing (Figs. 1, elements 1 and 2 make up the housing of the device; Cowe refers to element 1 as a distal housing and element 2 as a proximal housing in Par. 0003; Cowe has defined “proximal” and “distal” in relation to a patient’s skin whereas the present application uses the inverse; thus element 1 is considered a proximal housing and element 2 is considered a distal housing) arranged to contain a syringe (Fig. 2, element 7) with a piston (Fig. 2, element 12) for sealing the syringe and displacing the medicament (Fig. 2, piston 12 includes a bung 13 to seal and displace medicament), the housing having a proximal end and a distal end (the proximal end of the proximal housing 1 is the proximal end of the housing and the distal end of the distal housing 2 is the distal end of the housing), wherein the distal end is configured to be applied against an injection site (the distal end is configured with needle shield 3 which is pressed against an injection site as disclosed in Par. 0007); a driving mechanism (the driving mechanism is interpreted 
Regarding Claim 14, Cowe teaches all of the limitations as discussed above regarding claim 13 and further teaches the injection device comprising a retractable inner sleeve (Fig. 2, element 3; Cowe describes element 3 as an adjustable needle shield which is screwed in to the housing; thus element 3 is retractable since it may be retracted or advanced by being screwed in or out of the housing; element 3 is also an inner sleeve since it screws “in” to the housing  and is depicted in Fig. 2 as partially disposed to the interior of housing 2).
Regarding Claim 17, Cowe teaches all of the limitations as discussed above regarding claim 13 and further teaches the driving mechanism comprises a housing member (Fig. 2, element 15) which houses a drive spring (Fig. 2, element 16), the drive spring being in a compressed state when the driving mechanism is in the inactive state (Par. 0006, the “primed state” is considered an inactive state as discussed above regarding claim 13, and in the inactive state drive spring 16 is compressed along the support shaft), and wherein the drive spring is configured to decompress when the locking mechanism is released (Par. 0007; after sleeve 4 has been actuated, release of the locking mechanism 21 allows the drive spring 16 to drive expand and decompress) so as to push the piston towards the distal end of the housing (Par. 0007, as the drive spring 16 decompresses it engages the piston 12). 
Regarding Claim 19, Cowe teaches all of the limitations as discussed above regarding claim 17 and further teaches the locking mechanism comprises a clamp (element 21 is considered a clamp as discussed above regarding claim 13) arranged to clamp the housing member of the driving mechanism in a fixed position in the initial inactive state (Par. 0006, lines 9-12), wherein the clamp is arranged to be bent by a pushing force to release the housing member so that the driving mechanism gets actuated (Par. 0006, trigger 5, which contains locking mechanism 21, is biased about a pivot axis; a pushing force on to button part 20 pivots the trigger 5 such that locking mechanism 21 is bent away from the recess 22 of the housing member 15). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cowe, as applied to claim 13, and further in view of U.S.  Patent App. Pub. 2013/0317497 to Brereton.
Regarding Claim 15, Cowe teaches all of the limitations as discussed above regarding claim 14, but Cowe is silent regarding a removable cap arranged to be removably engaged with the distal end of the housing, and an engagement mechanism to releasably engage the removable cap with the inner sleeve. 
Brereton teaches an analogous invention directed to an injection device with a housing (Fig. 1A, element 12), a needle (Fig. 1A, element 4) and Cowe further teaches a protective needle sheath (Fig. 1A, element 5) placed over the needle and a removable cap (Fig. 1A, element 22) arranged to be removably engaged with the distal end of the housing (Par. 0160, cap 22 is attached to the end of housing 12; Brereton defines “proximal” and “distal” inversely to the present application, the cap is engaged with the distal end of housing 12, as defined in the present application), and an engagement mechanism (to releasably engage the removable cap (the engagement mechanism is interpreted under 112(f); from Pg. 2, line 25-27 of the specification, a protrusion at an external surface of the removal cap and a slot at an inner surface of the inner sleeve, wherein the protrusion is arranged to be releasably engaged with the slot by rotation of the cap, and equivalents thereof will be interpreted to meet the limitation of the engagement mechanism; Brereton teaches an engagement mechanism consisting of profiled mating surfaces between the removable cap and the housing as disclosed in Par. 0044, lines 27-35; the profiled mating surfaces taught by Brereton are interpreted as equivalent to the structures of the protrusion and the slot disclosed in the specification since there are insubstantial different between the prior art elements and the corresponding elements disclosed in the specification, see MPEP 2183; the engagement mechanisms of Brereton and the present application are equivalent since the two mechanisms (1) have substantially the same function –  forming a releasable engagement between two components, (2) perform the function in substantially the same way – a physical protrusion following a Valmont Industries, Inc. v. Reinke Mfg. Co., 983 F.2d 1039, 25 USPQ2d 1451 (Fed. Cir. 1993)]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the injection device of Cowe to include a protective needle sheath in order to provide sterility or protect the needle from damage (Brereton, Par. 0044, lines 1-5) and to include a removable cap arranged to be removably engaged with the distal end of the housing, and an engagement mechanism to releasably engage the removable cap, as taught by Brereton, in order to remove the protective needle sheath (Par. 0160, removable cap 22 is provided with a barb 23 to remove the needle sheath 5).  It would have further been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the outer surface of the distal end of the inner sleeve 3 of Cowe to have a profiled mating surface to mate with the profiled mating surface of the removable cap of Brereton since the removable cap of Brereton engages with a mating surface at the distal end of the injection device and, as shown in Fig. 2 of Cowe, the distal portion of the inner sleeve 3 provides the most distal surface of the injection device.  It would be obvious to engage the removable cap with the distal most surface since the removable cap is removed in the distal direction.  
Regarding Claim 24, Cowe teaches all of the limitations as discussed above regarding claim 13, and Cowe further teaches wherein the injection device contains a medicament (Par. 0003, lines 3-4), but Cowe does not expressly disclose the medicament being a liquid medicament.  
Brereton teaches an analogous invention directed to an injection device arranged to contain a syringe (Fig. 1A, element 3) containing a liquid medicament (Par. 0152, lines 12-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the injection device of Cowe to contain a liquid medicament, as taught by Brereton, in order to deliver solutions of antibody medicaments, which are provided as high viscosity liquids (Brereton, Par. 0057).
Allowable Subject Matter
Claims 16, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 16, the closest prior art of record is U.S. Patent App. Pub. 2013037447 to Cowe.  Cowe teaches all of the elements of claims 13 and 14 as discussed in the rejection above.  Cowe is silent regarding a removable cap and an engagement mechanism, but U.S. Patent App. Pub. 20130317479 to Brereton teaches a removable cap arranged to be removably engaged with the distal end of the housing, as discussed in the rejection of claim 15 above.  The modified device of Cowe and Brereton teaches the engagement mechanism comprising a protrusion on an internal surface of the removable cap (Brereton teaches in Par. 0044 that the removable cap 22 has a profiled mating surface which can be considered to comprise a protrusion), and a slot at an outer surface of the inner sleeve (Brereton teaches in Par. 0044 that the distal end of the housing has a surface which mates with the profiled surface of removable cap 22, which can be considered to comprise a slot), but the modified device is silent regarding the protrusion on an external surface of the removable cap and a slot on an inner surface of the inner sleeve.  
These details of the engagement mechanism can be found in the art, such as in U.S. Patent 5,232,457 to Grim (Fig. 8, a removable cap 21 is provided with a protrusion 62 on its outer surface and engages with a slot 57 on an inner surface of a sleeve 22), but the features cannot be rendered obvious in combination with the other claimed features of the device. 
Regarding Claim 18, the closest prior art of record is U.S. Patent App. Pub. 2013037447 to Cowe.  Cowe teaches all of the elements of claim 17 as discussed in the rejection above.  Cowe teaches a rib (fig. 2, element 21) arranged on an inner surface of the housing, wherein the rib is arranged to hold at 
The next closest prior art is U.S. Patent 6,544,234 to Gabriel.  Gabriel teaches a locking mechanism (Fig. 3, element 84) arranged to retain the driving mechanism (Fig. 3, elements 94 and 92) in an inactive state in which direct contact between the driving mechanism and the piston is prevented (Fig. 3, contact is prevent by gap 110).  Gabriel further teaches a rib (Fig. 3, element 70) arranged on an inner surface of the housing.  However, after the locking mechanism is released, the driving mechanism is further held in place by a separate rib (Fig. 3, element 100) which is not arranged on an inner surface of the housing.  The rib on an inner surface of the housing (70) actuates the rib (100) in order to release the driving mechanism.  Thus Gabriel does not teach all of the elements of claim 18 and the feature of a rib arranged on an inner surface of the housing, wherein the rib is arranged to hold at least part of the housing member of the driving mechanism when the locking mechanism is released cannot be found or rendered obvious in combination with the other claimed structures.
Regarding Claim 20, the closest prior art of record is U.S. Patent App. Pub. 2013037447 to Cowe.  Cowe teaches all of the elements of claim 19 as discussed in the rejection above. In the rejection of claim 14, element 3 was interpreted as a retractable inner sleeve, but element 3 is not adjacent to the clamp 21.  Cowe teaches other components which may also be considered retractable inner sleeves (Fig. 2, element 1 could be interpreted as a retractable inner sleeve relative to element 4 which may be interpreted as a housing) which are provided adjacent to the clamp (Fig. 2, element 21).  However, Cowe is silent regarding any retractable inner sleeve providing a pushing force to release the housing member (Fig. 2, element 15) so that the driving member may be actuated.  
The next closest prior art is U.S. Patent App. Pub. 2014/0343505 to Henley.  Henley teaches a locking mechanism comprising a clamp (Fig. 5A, element 22.1) arranged to retain the drive mechanism . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491.  The examiner can normally be reached on M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783